Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2019

                                       No. 04-19-00756-CR

                                Teanna Danielle SAN NICOLAS,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR9270C
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        On November 20, 2019, we abated this case to the trial court and ordered the trial court to
enter a new judgment reflecting that appellant’s sentence was pronounced in her presence. On
December 3, 2019, the district clerk filed a supplemental clerk’s record containing the new
judgment. It is therefore ORDERED that this appeal is REINSTATED on the docket of this
court. Appellant’s brief must be filed in this court no later than thirty (30) days from the date of
this order.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court